Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 07/13/2022 is entered. Claims 1-2, 5-6, and 13-23 are amended. Claims 1-6, 13-23 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.1.	Claims 1-6, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 1-6, 22-23 are to a process comprising a series of steps, clams 14-21 to an apparatus, and claim 13 to a manufacture, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. A method for presenting item information comprising: 

determining, by a server of an on-line seller, standard size information of items according to a standard size mapping relationship table, wherein the standard size mapping relationship table represents a mapping relationship between sizes obtained by different measurement standards for an item size and a standard size for the item size; 
	collecting, by the server, historic item purchase information of a user; 
obtaining, by the server, standard sizes corresponding to respective items in the historic item purchase information based on the determined standard size information of items, and using the standard sizes as a set of target standard size; 
determining, by the server, user preference size information from the set of target standard size according to purchase times of the respective items purchased by the user;
receiving, by the server, a search term from a terminal device input by the user in a search bar displayed on a display screen of the terminal device to obtain a collection of candidate item corresponding to the search term; 
determining, by the server, whether size information of each item in the collection of candidate item matches the user preference size information; 
determining, by the server, a first item having matched size information in the collection of candidate item as a present item; 
obtaining, by the server, information of the present item; 
sending, by the server, the information of the present item to the terminal device; and
 presenting, by the display screen of the terminal device, the information of the present item to the user.


Step 2A Prong 1 analysis: Claims 1-6, 13-23 recite abstract idea.
The highlighted limitations of claim 1, comprise the steps of determining standard size information of items according to a standard size mapping relationship table, wherein the standard size mapping relationship table represents a mapping relationship between sizes obtained by different measurement standards for an item size and a standard size for the item size; using the standard sizes as a set of target standard size; determining user preference size information from the set of target standard size according to purchase times of the respective items purchased by the user; determining whether size information of each item in the collection of candidate item matches the user preference size information; determining a first item having matched size information in the collection of candidate item as a present item. Claim 14 recites similar determining steps. These limitations, as drafted, relate to a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by the server”.   That is, other than reciting “by the server nothing in these elements of the claims precludes the functions from practically being performed in the mind.   For example, but for the “by the server” language, the claim encompasses a person looking at available stored data and collected data related to sizing information for articles such as clothes, making evaluations, comparisons and forming a simple judgement for matching and selecting an item having matched size information in the set of candidate item based on user preference item using collected historical purchase data. The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping.  Thus, the claim 1  1 recites a mental process. Since the other two independent claims 13 and 14 recite similar limitations, they are analyzed on the basis of same rationale as established for claim1 and recite an abstract idea of “Mental Process”. Since dependent claims 2-6,22-23 and 15-21 include these limitations, they similar to claims 1 and 14 recite abstract idea falling within “Mental Process”. Claim 13 does not include any dependent claims.
Step 2A, prong 1, =Yes. Claims 1-6, 13-23 recite an abstract idea falling within “mental Process”.

Step 2A Prong 2 analysis:
Claims 1-6, 13-23: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising a generic server computer performing the steps of collecting historic item purchase information of a user, obtaining standard sizes corresponding to respective items in the historic item purchase information based on the determined standard size information of items, receiving a search term input from the user’s terminal device by the user to obtain a collection of candidate item corresponding to the search term, obtaining information of the present item, sending and  presenting information of the present item to the user’s terminal device.  The other independent claims 13 and 14 recite similar additional elements in combination. The collecting step of historic purchase item data of a user, the obtaining step of standard sizes respective to historic item purchase information, and the receiving as each input item to obtain a collection of candidate item are recited at a high level of generality (i.e. as a general means of gathering  sizes data from different sources for using them for determining an item for presenting ), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The sending and presenting information step to the user is also recited at a high level of generality (i.e. as a general means of providing and displaying the information on present item from the determining steps), and amount to mere post solution providing and displaying, which is a form of insignificant extra‐solution activity.   The “server in claim 1 and the processors in claims 13 and 14  merely describe how to generally “apply” the otherwise mental judgements related to determining steps in a generic or general-purpose computing environment.  The server and the processors  are recited at a high level of generality and are merely automating the determining steps. Similarly, the terminal device of the user is recited at a high level of generality to receive and display information/data. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims 1, 13 and 14 are directed to the abstract idea.
Dependent claims 2-6 and 22-23 depending from claim 1 and dependent claims 15-21 depending from claim 14 are mere extensions of the limitations recited in base claims including steps of determining, sorting data, configuring weights according to sorted results, calculating preference probabilities, presenting item information which all relate to mental processes recited at a high level of generality and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-6, 23, and 15-21, similar to claims 1 and 14 are directed to an abstract idea.
Step 2A=Yes. Claims 1-6, and 13-23 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-6, 14-26 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological computer environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the collecting, obtaining, receiving, sending and presenting/displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, sending, obtaining/collecting, and presenting/displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Accordingly, a conclusion that the receiving, collecting/obtaining, and presenting/displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-6, 13-23 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-12, and 19-20 are patent ineligible.

3.	Prior art discussion:

	With regards to claims 1-6, 22-23 [claims 2-6 and 22-23 depend from claim1], the prior art of record, alone or combined, neither teaches nor renders obvious all the limitations implemented by a server, as a whole, comprising determining standard size information of items according to a standard size mapping relationship table, wherein the standard size mapping relationship table represents a mapping relationship between sizes obtained by different measurement standards for an item size and a standard size for the item size, collecting historic item purchase information of a user, obtaining standard sizes corresponding to respective items in the historic item purchase information based on the determined standard size information of items, and using the standard sizes as a set of target standard size, determining user preference size information from the set of target standard size according to purchase times of the respective items purchased by the user, receiving a search term
from a terminal device input by the user in a search bar displayed on a display screen of the terminal device to obtain a collection of candidate item corresponding to the search term, determining whether size information of each item in the collection of candidate item matches the user preference size information, determining a first item having matched size information in the collection of candidate item as a present item, obtaining information of the present item, sending and displaying  the information of the present item to the terminal device of the user
 [See independent claim 1]
	With regards to claims 13,  14-21 [claims 15-21 depend from claim 14], the independent claims 13 and  14 recite similar limitations as claim 1. The prior art of record, alone or combined, neither teaches nor renders obvious all the limitations, as a whole, as recited in claims 13 and  14. Individually.
	Note: If 101 rejections of claims 1-6, 22-23, 13 and 14-21 are overcome, these claims can be placed in condition for allowance.

4.	Best prior art of record:
	(i)	Mazmanyan [US 20110295711, see paras 0001, 0055, 0057 cited in the Non-Final Rejection mailed 04/14/2022] teaches, in the field of Apparel fit advisory service, determining an apparel size for a person using and analyzing his profile 124 and purchasing history 126, and apparel fit preferences and information included in his request. Further, see Fig.3, a fit assessment 310 given by a user to an element of an apparel 301 of a certain model and size is explicitly determined by corresponding body measurement 330 of the user and his preferences in fit of said apparel's element 320, provided that the measurement 340 of said element is known. In cases when an appropriate size of an apparel 302 is determined for a selected individual, the values of predicted fit assessments of the apparel for the user determine fits of elements of the apparel to the selected individual.

	(ii)	KR 20160046764 A; 0057 [cited in the Non-Final Rejection mailed 04/14/2022] discloses recommending size information during purchases of clothing by comparing bust size such as 80-90 small, bust size 90-99 medium, bust size 100 to 109 large and so on based on information A Table 3.

	(iii)	Ohnemus et al. [US 20140358738 A1; see Abstract, para 0042, 0057 cited in the Non-Final Rejection mailed 04/14/2022] teaches, in the field of “Garment Fitting System AND Method” a processor accesses databases including clothing information representing articles of clothing and fit information representing fitting of at least some of the articles of clothing on respective persons, wherein the clothing and fit information received from the users is stored. The clothing and fit information received includes body size and style preferences of users
	
	(iv)	Eldred [US20070234461; see para 0015], 0057 cited in the Non-Final Rejection mailed 04/14/2022] teaches, in the field of Plus sized clothing for children, that Tables 1A and 1B compare a sizing chart for infants requiring standard-sized clothing to a sizing chart for infants requiring fluffy-sized clothing. Likewise, Tables 2A and 2B compare a sizing chart for toddlers requiring standard-sized clothing to a sizing chart for toddlers requiring fluffy-sized clothing. Further, Tables 3A and 3B compare a sizing chart for older children requiring standard-sized clothing to a sizing chart for older children requiring fluffy-sized clothing. In Tables 1B, 2B, and 3B, "f" denotes the fluffy size that replaces an equivalent standard size. TABLE-US-00001 TABLE 1A Infant Size Height (in.) Chest (in.) Waist (in.) Hips (in.) Weight (lbs.) 0-3 months 221/2-241/2 17 18 171/2 10-13 3-6 months 25-27 171/2 181/2 18 14-18 6-12 months 271/2-29 19 19 19 19-22 12-18 months 291/2-31 20 191/2 20 221/2-251/2.

	(v)	Pham [US 20160019626 A1, see abstract, 0057 cited in the Non-Final Rejection mailed 04/14/2022] discloses a system and method for offering suggestions to the customers for clothing sizes during purchases based on collected data including historic purchase and return data to minimize customer returns, minimize cost of returns and maximize customer satisfaction.

Response to Arguments
5.1	Rejection of claim 13 under 35 USC 101: Applicant’s arguments, see page 9, filed 07/113/2022, have been fully considered and are persuasive.  The rejection of claim 13 under 35 USC 101 has been withdrawn. 

5.2.	Applicant's arguments filed 07/ 13/2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments, “ Applicant respectfully submits that claim 1 at least incudes the additional limitations of “collecting, by the server, historic item purchase information of a user”, “obtaining, by the server, Standard sizes corresponding to respective items in the historic item purchase information based on the determined standard size information of items’, “receiving, by the server, a search term from a terminal device input by the user in a search bar displayed on a display screen of the terminal device to obtain a collection of candidate item corresponding to the search term”, “obtaining, by the server, information of the present item”, “sending, by the server, the information of the present item to the terminal device” and “presenting, by the display screen of the terminal device, the information of the present item to the user” (emphasis added), which preclude the claimed invention from practically being performed in the human mind. Here, the claimed invention of the present application works on a specific problem associated with the traditional method: “although these related technologies can calculate the size directed to user, but whether it relies on input images or preset human body data, users need to actively implement presenting or input user data. In the e-commerce shopping environment, this kind of method not only requires additional operations by user, thus increasing the complexity of the user’s shopping process, but also make users worried about privacy disclosure, so usually user is reluctant to actively fill out these private information” , are conclusive as they do not explain and provide persuasive argument as why the determining steps cannot be carried out in mind. As explained above that under 2019 PEG the limitations of claims 1-6, 13-23 recite an abstract idea. The determining steps in the independent claims,  as drafted, relate to a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by the server”.   That is, other than reciting “by the server nothing in these elements of the claims precludes the functions from practically being performed in the mind.   For example, but for the “by the server” language, the claim encompasses a person looking at available stored data and collected data related to sizing information for articles such as clothes, making evaluations, comparisons and forming a simple judgement for matching and selecting an item having matched size information in the set of candidate item based on user preference item using collected historical purchase data. The mere nominal recitation of by a server does not take the claim limitations out of the mental process grouping.  
The additional limitations of using generic computer components comprising a generic server computer performing the steps of collecting historic item purchase information of a user, obtaining standard sizes corresponding to respective items in the historic item purchase information based on the determined standard size information of items, receiving a search term input from the user’s terminal device by the user to obtain a collection of candidate item corresponding to the search term, obtaining information of the present item, sending and  presenting information of the present item to the user’s terminal device.  The collecting step of historic purchase item data of a user, the obtaining step of standard sizes respective to historic item purchase information, and the receiving as each input item to obtain a collection of candidate item are recited at a high level of generality (i.e. as a general means of gathering  sizes data from different sources for using them for determining an item for presenting ), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The sending and presenting information step to the user is also recited at a high level of generality (i.e. as a general means of providing and displaying the information on present item from the determining steps), and amount to mere post solution providing and displaying, which is a form of insignificant extra‐solution activity.   The “server in claim 1 and the processors in claims 13 and 14  merely describe how to generally “apply” the otherwise mental judgements related to determining steps in a generic or general-purpose computing environment.  The server and the processors  are recited at a high level of generality and are merely automating the determining steps. Similarly, the terminal device of the user is recited at a high level of generality to receive and display information/data. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Under 2019 PEG, Step 2A, prong 2, the claims are directed to the abstract idea. As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-6, 14-26 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological computer environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Examiner disagrees with the Applicant’s arguments, “ While the specification teaches that the claimed invention is different from the traditional method and achieves benefits over the traditional method: “In the technical solutions provided by some embodiments of the present disclosure, standard size information of items is determined by a standard size mapping relationship table, user preference size information is determined, and one or more corresponding items are presented to the user based on the user preference size information. On the one hand, a way for describing the size can be unified by determining the standard size information for one or more items, which makes interface for searching and selecting more concise while being easier to search; on the other hand, one or more items to be presented to user are determined based on the user's preferred size information, and in cases where the user does not need to select in the searching scenario, one or more items meeting user’s size can be automatically presented to user first, so that the user can find one or more items that meet his needs more quickly.” (paragraphs [0024] of True English translation of PCT application, emphasis added). That is, in the claimed invention, when a user searches for an item in an interface of on- line seller, the user neither needs to input his/her size data nor needs to provide his/her body image, therefore the searching process for the item is convenient for the user, and the user does not need to worry about leaking private information. Accordingly, the above additional limitations recite a specific manner of a method for presenting/displaying a searching result (the information of the present item) to the user, which, in comparison with the traditional method, determines standard size information of items according to a standard size mapping relationship table, determines user preference size information, and presents one or more corresponding items to the user based on the user preference size information,, so that the searching process does not need the user to input his/her size data and does need the terminal device to capture the body image of the user. That is, the above additional limitations integrate the judicial exception into a practical application”,  because the use of server /processor describe how to generally “apply” the otherwise mental judgements related to determining steps in a generic or general-purpose computing environment.  The server and the processors  are recited at a high level of generality and are merely automating the determining steps. Similarly, the terminal device of the user is recited at a high level of generality to receive and display information/data. The receiving/obtaining/sending/presenting/displaying steps are generic using generic computer components to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use merely automating the functions that can be done manually. Accordingly, the limitations, as drafted, do not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B, because they do not impose any meaningful limits on practicing the abstract idea and are merely automating the determining/ receiving/obtaining/sending/presenting/displaying steps.
	In view of the foregoing, rejection of claims 1-6, 13-23 under 35 USC under 35 USC 101 is sustainable and maintained.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Leonard [US 20150186977, see paras 0050--0051] discloses  that a  fitment module 250 determines garment or apparel sizes of the user from a purchase history of the user and identify and recommend item listings based on the determined apparel size of the user for a particular item listing. A presentation module 210 presents  cross-border item listing including the candidate apparel size that maps to the user apparel size. For instance, the presentation module 210 can cause presentation of a most frequently purchased size of the item corresponding to the cross-border item listing for users that are of a same or similar physical size as the user. In this way, the regional apparel system 150 can translate apparel sizes for apparel that is from another country or region.

(ii)	HU 217676 B discloses that measurement of samples of a different size than the standard can be performed if the conversion factors are in the table to determine the value corresponding to the sample of the standard size.

7.	Final Rejection:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625